Exhibit 10.2

Execution Version

FIRST AMENDMENT

               FIRST AMENDMENT, dated as of April 8, 2005 (this “First
Amendment”), to the Credit Agreement, dated as of December 10, 2004 (as amended,
supplemented, restated or otherwise modified from time to time, the “Credit
Agreement”), among PG&E CORPORATION, a California corporation (the “Borrower”),
the several banks and other financial institutions or entities from time to time
parties to the Credit Agreement (the “Lenders”), BNP PARIBAS (“BNP”) and
DEUTSCHE BANK SECURITIES INC. (“Deutsche”), as joint lead arrangers and joint
bookrunners (together and in such capacities, the  “Arrangers”), Deutsche, as
syndication agent (in such capacity, the “Syndication Agent”), ABN AMRO BANK
N.V., GOLDMAN SACHS CREDIT PARTNERS L.P. and UNION BANK OF CALIFORNIA, N.A., as
documentation agents (together and in such capacities, the “Documentation
Agents”), and BNP, as administrative agent (in such capacity, together with any
successors thereto, the “Administrative Agent”).

W I T N E S S E T H:

               WHEREAS, pursuant to the Credit Agreement, the Lenders have
agreed to make certain loans and other extensions of credit to the Borrower;

               WHEREAS, the Borrower has requested, and, upon this First
Amendment becoming effective, the Lenders have agreed, that certain provisions
of the Credit Agreement be amended as set forth below;

               NOW, THEREFORE, the parties hereto hereby agree as follows:

               SECTION 1.  Defined Terms.  Unless otherwise defined herein,
capitalized terms that are defined in the Credit Agreement are used herein as
therein defined.

               SECTION 2.  Amendments to Section 1.1 (Defined Terms). 

               (a)  The definition of “Applicable Margin” that appears in
Section 1.1 of the Credit Agreement is hereby amended (i) by replacing the
reference to “level 3” in the last sentence therein with “level 4” and (ii)
amending and restating the grid that appears therein to read as follows:

Level

Rating

S&P/Moody’s

Applicable Margin
for
Eurodollar Loans

Applicable Margin
for
ABR Loans

1

ü BBB+/Baa1

0.50%

0.00%

2

BBB/Baa2

0.70%

0.00%

3

BBB-/Baa3

1.05%

0.00%

4

< BBB-/Baa3

1.35%

0.50%



               (b)  The definition of “Facility Fee Rate” that appears in
Section 1.1 of the Credit Agreement is hereby amended (i) by replacing the
reference to “level 3” in the last sentence therein with “level 4” and (ii)
amending and restating the grid that appears therein to read as follows:

Level

Rating
S&P/Moody’s

Facility Fee Rate

1

ü BBB+/Baa1

0.15%

2

BBB/Baa2

0.175%

3

BBB-/Baa3

0.20%

4

< BBB-/Baa3

0.40%

               (c)  The following definitions contained in Section 1.1 of the
Credit Agreement are hereby amended and restated in their respective entireties
to read as follows:  

                                 

“Material Adverse Effect”:  (a) a change in the business, property, operations
or financial condition of the Borrower and its Subsidiaries taken as a whole
that could reasonably be expected to materially and adversely affect the
Borrower’s ability to perform its obligations under the Loan Documents or (b) a
material adverse effect on the validity or enforceability of this Agreement or
any of the other Loan Documents. 

      

“PG&E Utility Credit Agreement”:  the $1,000,000,000 credit agreement, dated as
of April 8, 2005, among PG&E Utility, the lenders parties thereto, the
syndication agent and the documentation agents named therein and Citicorp North
America, Inc., as administrative agent (as amended, supplemented, restated or
otherwise modified from time to time).

               (d)  The definition of “Termination Date” that appears in Section
1.1 of the Credit Agreement is hereby amended by replacing the word “third”
therein with the word “fifth.”

               (e)  The following definitions that appear in Section 1.1 of the
Credit Agreement are hereby deleted in their respective entireties:  “Dividend
Commencement Date” and “Specified Indebtedness”.

               SECTION 3.  Amendment to Section 2.3(b) (Commitment Increases). 
Section 2.3(b) of the Credit Agreement is hereby amended by replacing the
reference to “$10,000,000” therein with “$5,000,000.”

               SECTION 4.  Amendment to Section 4.1 (Financial Condition).  The
first two sentences of Section 4.1 of the Credit Agreement are hereby amended
and restated in their entirety to read as follows:

                                 

4.1  Financial Condition.  The audited consolidated balance sheet of the
Borrower and its consolidated Subsidiaries as of December 31, 2004, and the
related consolidated statement of operations and cash flows for the fiscal year
ended on such date, reported on by Deloitte & Touche LLP, present fairly in all
material respects the consolidated financial condition of the Borrower and its
consolidated Subsidiaries as of such date, and the consolidated results of its
operations and its consolidated cash flows for the respective fiscal year then
ended.  All such financial statements, including the related schedules and notes
thereto, have been prepared in accordance with GAAP applied consistently
throughout the periods involved. 

               SECTION 5.  Amendment to Section 4.10 (ERISA).  The first
sentence of Section 4.10 of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:

                                 

4.10   ERISA.  Neither a Reportable Event (other than the Post-event Notices of
Reportable Events filed with the PBGC on May 2, 2001, in respect of the April 6,
2001, bankruptcy filing of PG&E Utility, on July 16, 2003, in respect of the
July 8, 2003, bankruptcy filing of National Energy & Gas Transmission (“NEGT”),
and on November 4, 2004, in respect of the departure of NEGT from the PG&E
Utility controlled group of companies on October 29, 2004) nor an “accumulated
funding deficiency” (within the meaning of Section 412 of the Code or
Section 302 of ERISA) has occurred during the five‑year period prior to the date
on which this representation is made or deemed made with respect to any Plan,
and each Plan has complied with the applicable provisions of ERISA and the Code,
except, in each case, to the extent that any such Reportable Event, “accumulated
funding deficiency” or failure to comply with the applicable provisions of ERISA
or the Code could not reasonably be expected to result in a Material Adverse
Effect. 



               SECTION 6.  Amendment to Section 4.14 (Accuracy of Information). 
The last sentence of Section 4.14 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

                                 

There is no fact known to the Borrower that could reasonably be expected to have
a Material Adverse Effect that has not been expressly disclosed herein, in the
other Loan Documents, in the Information Memorandum (including any attachments
thereto), the Specified Exchange Act Filings or in any other documents,
certificates and statements furnished to the Administrative Agent and the
Lenders for use in connection with the transactions contemplated hereby and by
the other Loan Documents.



               SECTION 7.  Amendment to Section 5.2(b) (Conditions to Each
Credit Event).  Section 5.2(b) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

                                 

(b)  Representations and Warranties.  Each of the representations and warranties
made by the Borrower in this Agreement that does not contain a materiality
qualification (other than the representations and warranties set forth in
Sections 4.2 and 4.6(b)) shall be true and correct in all material respects on
and as of the date of such extension of credit as if made on and as of such
date, and each of the representations and warranties made by the Borrower in
this Agreement that contains a materiality qualification (other than the
representations and warranties set forth in Sections 4.2 and 4.6(b)) shall be
true and correct on and as of such date (or, to the extent such representations
and warranties specifically relate to an earlier date, that such representations
were true and correct in all material respects, or true and correct, as the case
may be, as of such earlier date).

               SECTION 8. Amendment to Section 6.5(b) (Maintenance of Property;
Insurance).  Section 6.5 of the Credit Agreement is hereby amended by deleting
each reference to the phrase “or the applicable Significant Subsidiary”
therein. 

               SECTION 9.  Amendment to Section 6.7(b) (Notices).  Section
6.7(b) of the Credit Agreement is hereby amended and restated in its entirety to
read as follows:

                                 

(b)  any litigation or proceeding or, to the knowledge of the Borrower, and
investigation that, in each case, may exist at any time between the Borrower or
any of its Significant Subsidiaries and any Governmental Authority, including
environmental proceeding, that could reasonably be expected to have a Material
Adverse Effect;

               SECTION 10.  Amendment to Section 7.2 of the Credit Agreement
(Indebtedness).   Section 7.2 of the Credit Agreement is hereby amended (i) by
deleting clause (a) of such section in its entirety and (ii) replacing the
phrase “(b) permit” therein with the word “Permit”. 

               SECTION 11.  Amendment to Section 7.4 of the Credit Agreement
(Fundamental Changes).  Section 7.4 of the Credit Agreement is hereby amended
and restated in its entirety to read as follows:

                                 

7.4  Fundamental Changes.  Enter into any merger, consolidation or amalgamation,
or liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or Dispose of all or substantially all of its property or
business, except that the Borrower may be merged, consolidated or amalgamated
with another Person or Dispose of all or substantially all of its property or
business so long as, after giving effect to such transaction, (a) no Default or
Event of Default shall have occurred and be continuing, (b) either (i) the
Borrower is the continuing or surviving corporation of such merger,
consolidation or amalgamation or (ii) the continuing or surviving corporation of
such merger, consolidation or amalgamation, if not the Borrower or the
purchaser, as the case may be, shall have assumed all obligations of the
Borrower under the Loan Documents pursuant to arrangements reasonably
satisfactory to the Administrative Agent and (c) the ratings by Moody’s and S&P
of the continuing or surviving corporation’s or purchaser’s, as the case may be,
senior, unsecured, non credit-enhanced debt shall be at least the higher of (1)
Baa3 from Moody’s and BBB- from S&P and (2) the ratings by such rating agencies
of the Borrower’s senior, unsecured, non credit-enhanced debt in effect before
the earlier of the occurrence or the public announcement of such event.



               SECTION 12.  Amendments to Section 8 (Events of Default). 
Section 8 is hereby amended as follows:

               (a)  by amending and restating clause (c) of such section in its
entirety to read as follows:

                                 

(c)  the Borrower shall default in the observance or performance of any
agreement contained in Sections 7.1, 7.2, 7.4 or 7.5 of the Credit Agreement; or

               (b)  by adding the following proviso at the end of clause (e) of
such section: 

                                 

;provided further, that unless payment of the Loans hereunder has already been
accelerated, if such default shall be cured by the Borrower or such Significant
Subsidiary or waived by the holders of such Indebtedness and any acceleration of
maturity having resulted from such default shall be rescinded or annulled, in
each case, in accordance with the terms of such agreement or instrument, without
any modification of the terms of such Indebtedness requiring the Borrower or
such Significant Subsidiary to furnish security or additional security therefor,
reducing the average life to maturity thereof or increasing the principal amount
thereof, or any agreement by the Borrower or such Significant Subsidiary to
furnish security or additional security therefor or to issue in lieu thereof
Indebtedness secured by additional or other collateral or with a shorter average
life to maturity or in a greater principal amount, then any Default hereunder by
reason thereof shall be deemed likewise to have been thereupon cured or waived;
or

               (c)  by amending and restating clause (g) of such section in its
entirety to read as follows:

                                 

(g) a trustee shall be appointed to administer any Plan under Section 4042 of
ERISA, or the PBGC shall institute proceedings to terminate, or to have a
trustee appointed to administer any Plan and such proceedings shall continue
undismissed or unstayed and in effect for a period of 30 days, and any such
event could reasonably be expected to result in a Material Adverse Effect; or

               SECTION 13.  Conditions to Effectiveness.  This First Amendment
shall become effective on the date first set forth above (such date, the “First
Amendment Effective Date”) upon the satisfaction of the following conditions
precedent:

               (a)  the Administrative Agent shall have received counterparts of
this First Amendment duly executed and delivered by the Borrower and each of the
Lenders;

               (b)  the Borrower shall have paid all reasonable, out-of-pocket
expenses of the Administrative Agent incurred in connection with this First
Amendment, including, without limitation, the reasonable fees and disbursements
of counsel to the Administrative Agent; and

               (c)  the Administrative Agent shall have received (i) for the
account of each Lender which executes this First Amendment, an amendment fee in
the amount equal to the product of (x) 0.075% and (y) such Lender’s outstanding
Commitments on the First Amendment Effective Date.

               SECTION 14.  Representations and Warranties.  The Borrower
represents and warrants to each of the Lenders and the Administrative Agent that
each of the representations and warranties made by the Borrower in or pursuant
to the Credit Agreement, as amended by this First Amendment, that does not
contain a materiality qualification is true and correct in all material respects
on and as of the First Amendment Effective Date as if made on and as of such
date, and each of the representations and warranties made by the Borrower in or
pursuant to the Credit Agreement, as amended by this First Amendment, that
contains a materiality qualification is true and correct on and as of such date
(or, to the extent such representations and warranties specifically relate to an
earlier date, that such representations and warranties were true and correct in
all material respects, or true and correct, as the case may be, as of such
earlier date). 

               SECTION 15.  Counterparts.  This First Amendment may be executed
by one or more of the parties to this First Amendment on any number of separate
counterparts, and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. Delivery of an executed signature page
of this First Amendment by facsimile transmission shall be effective as delivery
of a manually executed counterpart hereof.  A set of the copies of this First
Amendment signed by all the parties shall be lodged with the Borrower and the
Administrative Agent.  From and after the First Amendment Effective Date, this
First Amendment shall be binding upon each of the parties hereto and each of
their respective successors and assigns (including transferees of its
Commitments and Loans in whole or in part prior to effectiveness hereof) and
binding in respect of all of its Commitments and Loans, including any acquired
subsequent to its execution and delivery hereof and prior to the effectiveness
hereof.

               SECTION 16.  Continuing Effect; No Other Amendments.  Except as
expressly amended, modified and supplemented hereby, the provisions of the
Credit Agreement and each other Loan Document are and shall remain unchanged and
in full force and effect.  Any references in the Credit Agreement to “this
Agreement”, “hereunder”, “herein” or words of like import, and each reference in
any other document executed in connection with the Credit Agreement to “the
Agreement”, “the Credit Agreement”, “thereunder”, “therein” or words of like
import, shall mean and be a reference to the Credit Agreement as amended hereby.

               SECTION 17.  GOVERNING LAW.  THIS FIRST AMENDMENT AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES HERETO SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

--------------------------------------------------------------------------------


               IN WITNESS WHEREOF, the parties hereto have caused this First
Amendment to be executed by their respective officers thereunto duly authorized
as of the day and year first above written.

                                                                            

PG&E CORPORATION

          

By:  /s/  Leroy T. Barnes, Jr._________

        Name:  Leroy T. Barnes, Jr.

        Title:    Vice President and Treasurer

          

          

BNP PARIBAS, as Administrative Agent and as a Lender

          

By:  /s/  Mark A. Renaud______

        Name:   Mark A. Renaud

        Title:     Managing Director

          

By:  /s/  Francis J. DeLaney____

       Name:   Francis J. DeLaney

       Title:     Managing Director

          

          

DEUTSCHE BANK SECURITIES INC., as Syndication Agent

          

By:  /s/  Richard Henshall  ___

       Name:   Richard Henshall

       Title:     Director

          

By:  /s/  David J. Bell________

       Name:   David J. Bell

       Title:      Managing Director

          

ABN AMRO BANK N.V., as Documentation Agent and as a Lender

By:  /s/  John D. Reed_              

       Name:   John D. Reed

       Title:     Director

          

By:  /s/  Todd D. Vaubel____  

       Name:   Todd D. Vaubel

       Title:      Assistant Vice President

          

          

GOLDMAN SACHS CREDIT PARTNERS L.P., as Documentation Agent and as a Lender

          

By:   /s/ Bruce S. Mendelsohn           
      Name: Bruce S. Mendelsohn
      Title:   Authorized Signatory

          

UNION BANK OF CALIFORNIA, N.A., as Documentation Agent and as a Lender

          

By:  /s/  Dennis G. Blank_____

       Name:   Dennis G. Blank

       Title:     Vice President

          

BARCLAYS BANK PLC

          

By:  /s/  Sydney G. Dennis         

       Name:   Sydney G. Dennis

       Title:     Director

          

CITICORP USA, INC.

By:  /s/  Dhaya Ranganathan________

       Name:  Dhaya Ranganathan

       Title:     Director

          

DEUTSCHE BANK AG NEW YORK BRANCH

          

By:  /s/  Richard Henshall          

       Name:   Richard Henshall

       Title:     Director

          

By:  /s/  David J. Bell____

       Name:   David J. Bell

        Title:     Managing Director

          

JPMORGAN CHASE BANK, N.A.

By:  /s/  Thomas Casey_______

        Name:  Thomas Casey

        Title:     Vice President

          

KBC BANK N.V.

          

By:  /s/  Jean-Pierre Diels___   

        Name:    Jean-Pierre Diels

       Title:      First Vice President

          

By:  /s/  Eric Raskin_________

       Name:   Eric Raskin

       Title:     Vice President

          

LEHMAN BROTHERS BANK, FSB

          

By:  /s/  Janine M. Shugan___  

       Name:   Janine M. Shugan

       Title:     Authorized Signatory

          

MORGAN STANLEY BANK

          

By:  /s/  Daniel Twenge __

       Name:   Daniel Twenge

       Title:     Vice President

          

ROYAL BANK OF CANADA

  By:  /s/  Linda M. Stephens__

         Name:   Linda M. Stephens

         Title:     Authorized Signatory

          

THE BANK OF NEW YORK

          

By:  /s/  Jesus Williams______

       Name:   Jesus Williams

       Title:      Vice President

          

THE BANK OF NOVA SCOTIA

          

By:  /s/  Thane Rattew   __________

 

       Name:   Thane Rattew

       Title:      Managing Director

